DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JORGE MORLAS,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-62

                              [April 9, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey and
John J. Murphy, III, Judges; L.T. Case No. 09-821CF10B.

  Jorge Morlas, Century, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.